Pee Cueiam.
This cause was decided on a former day by division B of this court, but the judgment then rendered was afterwards set aside and the cause submitted to the, court in banc, a majority of which are of the opinion that the cotton directed by the will of Burwell Roberts to be delivered by each of the devisees therein to. Lou Roberts is not a charge upon the crops grown upon his or her share in the land. Roberts v. Burwell, 78 So. 357, this day decided. So that the judgment of the court below will be affirmed, and the opinion hereinbefore delivered by division B will be withdrawn.

Affirmed.